DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of
patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a
law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected because it recites an abstract idea as indicated in bold and underlined below:
a method for quantitatively measuring the amount of a treatment composition present on a textile substrate, the method comprising the following steps, in order:
(a) adding a predetermined amount of a fluorescent indicator (FI) to the treatment composition;  
5(b) applying the treatment composition obtained from step (a) to the surface of the textile substrate;
(c) taking a sample of the surface;
(d) extracting the FI from a portion of the sample to obtain a solution containing FI; 
(e) measuring the fluorescence emission intensity in the solution; and 
10(f) comparing to a predetermined baseline to determine the concentration of FI.  

STEP 2a: The abstract idea (bold and underlined above) falls in the category of mental processes:
The claim 1 appears to be directed toward a judicial exception, namely the abstract idea of quantitatively measuring the amount of a treatment composition, (a) adding a predetermined amount of a fluorescent indicator (FI) to the treatment composition, applying the treatment composition obtained from step (a), taking a sample of the surface, extracting the FI from a portion of the sample, measuring the fluorescence emission intensity in the solution, and 10comparing to a predetermined baseline to determine the concentration of FI. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself.
The claims only recite and describe gathering, combining and manipulating data by reciting steps of organizing information through mental process or mathematical relationships and/or algorithms. The gathering and combining steps merely employ mental process or mathematical relationships to manipulate existing information to generate additional information in the form of “the treatment composition, a solution containing FI and the concentration of FI".
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). For a simple enough measuring, comparing, and determining could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claim 1 shown above have been considered as mental processes. Thus, the claims are drawn to an abstract idea.

STEP 2b: The above judicial exception is not integrated into a practical application for the following reasons:
Claim 1 recites additional elements that includes: the “fluorescent indicator”, the “textile substrate”, and the “solution containing FI” that they do not have “significantly more” than the abstract idea because they are all well-understood, routine, conventional activity as recognized by the court decisions listed in MPEP § 2106.05(d). 
The additional elements further include in steps (e) detector and (f) a computing system, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea. Viewing these limitations individually, the limitations are recited at a high level of generality and only perform generic functions of receiving, manipulating/calculating and transmitting information. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Looking at the elements as combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible. (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of quantitatively measuring the amount of a treatment composition present on a textile substrate. However, no evidence is provided to show that a particular technological process is being improved.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claim 1 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept”) to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. Adding, applying, taking, extracting, measuring, comparing, and determining data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Dependent claims 2-10 are dependent on their respective base claim 1, and include all the limitations of their respective base claims. Therefore, claims 2-10 recite the same abstract idea. The additional limitations recited in claims 2-10 are each functional generic/conventional processing steps performed by computer components comprise data gathering and processing steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mental process or mathematical formula are similar to those found to be non-patent eligible in, e.g., Alice Corp., FairWarning, and Parker v Flook. Claims 2-10 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoots et al (US. Patent No. 4,783,314) in view of Stevenson et al (US 2019/0307924).
Regarding claim 1; Hoots et al discloses a method for quantitatively measuring the amount of a treatment composition present on a liquid sample body (abstract: e.g., a treating agent (CA) added to a system body of liquid to enhance performance of the liquid body is determined by employing an inert fluorescent tracer and col.1 lines 6-16: e.g., the utilization of compositions containing fluorescent agent(s) and particularly a method of utilizing the same to quantify and control feed rate(s) of treatment chemicals into liquid-containing systems), the method comprising the following steps, in order:
(a) adding a predetermined amount of a fluorescent indicator (col.12 lines 9-25: e.g., Dependability of the fluorescent indicator 2-NSA was verified in two ways) to the treatment composition (col.1 lines 6-24: e.g., the utilization of compositions containing fluorescent agent(s) and particularly a method of utilizing the same to quantify and control feed rate(s) of treatment chemicals into liquid-containing systems…the singular form of terms such as agent, tracer, level, rate, component, compound, composition, treatment, formulation, liquid, fluid, and system will be used and are understood to describe both singular and multiple usage );  
5(b) applying the treatment composition (col.1 lines 6-24) obtained from step (a) to the surface of the liquid sample body (abstract), 
(c) taking a sample of the surface (col.11 lines 11-16: e.g., the chemical treatment containing a known quantity of fluorescent tracer is added to and distributed within the liquid system. The liquid can be sampled or continuously monitored at any point of addition, from within the system or its discharge.), 
(d) extracting the fluorescent indicator (col.12 lines 9-25: e.g., Dependability of the fluorescent indicator 2-NSA was verified in two ways) from a portion of the sample to obtain a solution containing fluorescent indicator (col.9 lines 36-43: e.g., In addition, quantitative analysis of 2-NSA in a cooling water system (by comparison of fluorescence emission to a reference solution of 2-NSA) is much simpler and rapid than AA analysis of lithium.), 
(e) measuring the fluorescence emission intensity in the solution (col.11 line 50 col.12 line 19: e.g., materials which are excited by absorption of light and produce fluorescent light emission, where the excitation and emission light occurs at any point within the far ultraviolet to near infrared spectral regions (wavelengths from 200-800 nm). Combinations of one or more fluorescent tracers may also be used in combination with other fluorescent materials as long as the absorption of excitation light and emission of fluorescent light from the other components does not interfere with detection of light emission from the fluorescent tracers… Therefore, any material which is capable of fluorescing while dissolved or present in the performing liquid of a system or a liquid employed during analytical measurement of fluorescent emission may serve as a fluorescent tracer.) and 
10(f) comparing to a predetermined baseline to determine the concentration of fluorescent indicator (abstract: e.g., The system liquid is sampled and, on the basis of fluorescent emission, the sampled indicator is compared to a standard ppm concentration of T to determine the concentration and efficacy of CA and the physical characteristics and operating parameters of the liquid body and col.11 lines 15-24: e.g., By comparing fluorescent emission of the system liquid with a standard solution containing a known concentration of chemical treatment +tracer, the concentration of the chemical treatment within the liquid system is determined. In addition, by determining the tracer concentration at different points in the system, the uniformity of chemical treatment distribution and presence of low fluid flow and stagnant regions within the system can be quantified). See figures 1-7
Hoots et al discloses all of feature of claimed invention except for the treatment composition to a textile substrate. However, Stevenson et al teaches that it is known in the art to provide the treatment composition to a textile substrate (paragraph [0272]: e.g., the terms “layer” and “coating” may be used interchangeably to refer to a deposition of material over, underneath, or within a substrate, such as a textile substrate and figure 10a and paragraph [0566]: e.g., the fabric sample or textile graft 30 includes an outer textile surface 32, an opposed inner textile surface 34, and a textile wall 36 disposed therein between. As shown in FIGS. 10a and 10c, a sealing layer or coating 38 is disposed over the outer surface 32.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention method of Hoots et al with limitation the treatment composition to a textile substrate as taught by Stevenson et al for the purpose of improving addition the mask handling by reducing penetration of the silicone.
Regarding claim 2; Hoots et al discloses all of feature of claimed invention except for isolating a sample of the textile substrate and removing a portion of the surface from the sample.  However, Stevenson et al teaches that it is known in the art to provide isolating a sample of the textile substrate and removing a portion of the surface from the sample (paragraph [0139]-[0140]: e.g., the sealant may be configurable to mitigate against environmental stress cracking. The sealant, when applied to the conduit may be configured to mitigate against environmental stress cracking. The method may comprise the step of removing solvent from the sealant. The method may comprise the step of removing solvent from the sealant solution. The step of removing solvent may be carried out by evaporating solvent from the sealant). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Hoots et al with limitation the treatment composition to a textile substrate as taught by Stevenson et al for the purpose of improving addition the mask handling by reducing penetration of the silicone.
Regarding claim 3; Hoots et al in view of Stevenson et al combination discloses all of feature of claimed invention except for the treatment composition is a non-fluorine anti-soil composition. However, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Hoots et al with limitation above for the purpose of the addition of the mask improved handling by reducing penetration of the silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a mater of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5; Hoots et al discloses all of feature of claimed invention except for the textile substrate has an uneven and/or irregular surface onto which the treatment composition is applied.  However, Stevenson et al teaches that it is known in the art to provide the textile substrate (30 @ figure 11) has an uneven and/or irregular surface (figure 11) onto which the treatment composition is applied.  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Hoots et al with limitation the treatment composition to a textile substrate as taught by Stevenson et al for the purpose of improving addition the mask handling by reducing penetration of the silicone.
Regarding claim 9; Hoots et al in view of Stevenson et al combination discloses all of feature of claimed invention except for the predetermined amount of the fluorescent indicator in step (a) is between 5-100 ppm fluorescent indicator.  However, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Hoots et al with limitation above for the purpose of the addition of the mask improved handling by reducing penetration of the silicone, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoots et al in view of Stevenson et al as applied to claim 1 above, and further in view of Stauffer et al (US 2016/0205946).
Regarding claim 4; Hoots et al in view of Stevenson et al combination discloses all of feature of claimed invention except for the textile substrate is a carpet. However, Stauffer et al teaches that it is known in the art to provide the textile substrate is a carpet (paragraph [0212]: e.g., For fibrous substrates, such as textiles and carpets, the coating may be applied by exhaustion, foam, flex-nip, nip, pad, kiss-roll, beck, skein, winch, liquid injection, overflow flood, roll, brush, roller, spray, dipping, immersion, and the like). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Hoots et al with limitation above as taught by Stauffer et al for the purpose of controlling microorganisms comprising coating a surface with a removable, antimicrobial film-forming composition that contains in situ enzymatically generated peroxyacids and methods of applying said compositions.
Regarding claim 10; Hoots et al in view of Stevenson et al combination discloses all of feature of claimed invention except for in step (b), the treatment composition is applied using a topical foam applicator. However, Stauffer et al teaches that it is known in the art to provide the treatment composition is applied using a topical foam applicator (paragraph [0206]-[0207]: e.g., optional performance enhancing additive include one or more of an array of defoamers recommended for water-based systems, to prevent unwanted foaming of the product during application.). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Hoots et al with limitation above as taught by Stauffer et al for the purpose of controlling microorganisms comprising coating a surface with a removable, antimicrobial film-forming composition that contains in situ enzymatically generated peroxyacids and methods of applying said compositions.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for quantitatively measuring the amount of a treatment composition present on a textile substrate comprising all the specific elements with the specific combination including the FI comprises a naphthalic, pyrene or phenyl moiety having the chemical structure:
-14-

    PNG
    media_image1.png
    88
    165
    media_image1.png
    Greyscale
 wherein R is an amino (-NH2), hydroxyl (-OH) group, aliphatic, aromatic, alicyclic, alkyl (straight or branched chain), phenyl, halogen, or heteroaromatic moiety at any position of naphthalene ring, X is sulfonic acid or its salt with an integer from 0-3 attached at any position of naphthalene moiety, and M is sodium, potassium or lithium metal in set forth of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Gee et al (US 2011/0306082) discloses benzoxazole-based compounds, kits, and methods of producing and using the described compounds in fluorescence-based detection of analytes (e.g., metal ions). Also disclosed are uses of benzoxazole-based compounds as ratiometric metal ion indicators.
2) Dunlay et al (US Patent No. 6,727,071) discloses the invention involves providing cells containing fluorescent reporter molecules in an array of locations and scanning numerous cells in each location with a high magnification fluorescence optical system, converting the optical information into digital data, and utilizing the digital data to determine the distribution, environment or activity of the fluorescently labeled reporter molecules in the cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 21, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886